TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00201-CR




David Eugene Weir, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 57344, HONORABLE JOE CARROLL, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Appellant David Eugene Weir pleaded no contest to an information accusing him of
burglary of a building enhanced by two previous burglary convictions.  See Tex. Pen. Code Ann.
§ 12.42(a)(1) (West Supp. 2004-05), § 30.02 (West 2003).  As called for in a plea bargain, the court
deferred adjudication and placed Weir on community supervision for five years.  The court gave its
permission to appeal.
Weir’s court-appointed attorney filed a brief concluding that the appeal is frivolous
and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),
by presenting a professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v.
State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969).
Weir filed a pro se brief asserting that his plea was involuntary because he did not
know that he was pleading guilty to a third-degree felony, did not understand the plea bargain with
respect to restitution, and was misinformed by counsel regarding the terms of the agreement.  All of
the issues Weir raises were addressed at a “hearing to clarify probation” conducted by the district
court on March 9, 2005.  At the conclusion of the hearing, the court informed Weir that he would
be permitted to withdraw his plea.  Weir conferred with counsel, who then told the court, “I
discussed with Mr. Weir what his options are, and he does not want to withdraw his plea.  He will
accept the restitution per the PSI.”  Having reviewed the full record, we find no basis for Weir’s
contention that his plea was unknowing and involuntary, or for his contention that he was denied an
opportunity to withdraw the plea. 
We have reviewed the record, counsel’s brief, and the pro se brief.  We agree that the
appeal is frivolous and without merit.  We find nothing in the record that might arguably support the
appeal.  Counsel’s motion to withdraw is granted.
The order deferring adjudication is affirmed.
 
 
                                                ___________________________________________
                                                Bea Ann Smith, Justice
Before Justices B. A. Smith, Patterson and Puryear
Affirmed
Filed:   October 13, 2005
Do Not Publish